IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                     NOS. WR-93,763-01, WR-93,763-02, & WR-93,763-03


                    EX PARTE MARQUISE JEROME DAVIS, Applicant


               ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
          CAUSE NOS. W14-40153-M(A), W14-40269-M(A), & W14-75213-M(A)
            IN THE 194TH DISTRICT COURT FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       In three cause numbers, Applicant’s community supervision was revoked and Applicant was

adjudicated guilty. He was convicted of burglary of a habitation and received concurrent sentences

of 15 years’ imprisonment. The Fifth Court of Appeals affirmed his convictions. Davis v. State, Nos.

05-18-00100-CR, 05-18-00101-CR, and 05-18-00102-CR (Tex. App.–Dallas March 27, 2019) (not

designated for publication). Applicant filed these applications for writs of habeas corpus in the

county of conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       The district clerk properly forwarded these applications to this Court under Texas Rule of

Appellate Procedure 73.4(b)(5). However, the record reflects that the last filing in the trial court
before the records were forwarded to this Court was the State’s Response which noted that further

information was required from trial counsel. Accordingly, we remand this application to the trial

court to complete its evidentiary investigation and make findings of fact and conclusions of law.

        The trial court shall order trial counsel to respond to Applicant’s claim. In developing the

record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to

hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants

to be represented by counsel, the trial court shall appoint counsel to represent at the hearing. See

TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall

immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.

Filed: August 24, 2022

Do not publish